DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                  
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 01/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, the claims14-18 are withdrawn from consideration as being drawn to a non-elected invention.
Drawings
The drawings were received on 01/26/2021 is acknowledged.  These drawings are found acceptable by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
optionally, a reverse transcriptase enzyme, a DNA polymerase buffer, and a primer set specific for the nucleic acid molecule….” because it is unclear if applicant is suggesting that the reverse transcriptase enzyme is the optional reagent in the amplification solution or if  applicant is suggesting that a reverses transcriptase enzyme, a DNA polymerase buffer and a primer set  are the optional reagents.  The specification does not provide a limiting definition of the term in the context of the claims.  Thus, it is unclear as to what reagents are actually optional in the amplification solution.   Clarifications is required.
(b)	Claims 4, 6, 7, 8, and 10 are indefinite for the use of improper Markush-type language in the recitation of the various elements (i.e., “selected from the following group”, “one or the following” or “one chosen from the following group”).  It is suggested amending the claims to recite accepted Markush language such as e.g., ---selected from the group consisting of ---.See MPEP 2173.05(h).
	Claim Interpretation
Regarding the transport solution, the specification teaches testing different composition of a transport solution for sample stabilization  and subsequenct nucleic acid amplification. The specification discloses that in the experiments, all of the mentioned transport solutions show non-inferior results as compared to DNA/RNA shield from Zymo research, which is the considered a gold standard transport solution [0095].   In the examples and Figures (i.e., Figures 2 and 3), the specification teaches samples preserved in DNA/RNA ShieldTM  followed by RT-qPCR to detect SRS-CoV-2 (see para. [0050] – [0051]).   Thus, for the purpose of application of prior art, the claimed limitation TM solution.
	Likewise, given the ambiguity of the claims as noted above under 35 USC 112(b), the claims are being given the broadest reasonable interpretation by the Examiner.

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 
Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny et al (Euro. Surveill. 2014: 19(16): pii-20781, 1-5) in view of Fischer et al (US 20180258419, 9/18) and further in view of Qiagen (QIAGEN OneStep RT-PCR Handbook, pages 1-44, October 2012).
	Regarding claims 1-11 and 13, Nowotny et al teach a method for detecting a pathogen (Middle East Respiratory syndrome coronavirus (MERS-CoV)) comprising obtaining a stabilized sample, the stabilized sample comprising the biological sample and a transport solution, wherein said transport solution comprises DNA/RNA ShieldTM solution (Zymo Research) which inherently comprises a chaotropic agent and a chelating agent followed by performing a reverse transcription-quantitative polymerase chain reaction (RT-qPCR) assay (see page 1, beginning at col.2, section entitled “Nucleic Acid Extraction and Polymerase Chain Reactions to page 2. col. 1).  Nowotny et al teach that DNA/RNA ShieldTM effectively lyses cell and inactivated nucleases and infectious agents in addition it ensures nucleic acid stability during sample storage and transport at ambient temperatures (page 1, col. 2, section entitled “Sample Collection).   Nowotny et al teach that the RT-PCR assay is conducted using OneStep RT-PCR kit which inherently encompass reagent solutions for performing the PCR assay.    
	 Regarding the limitations of the claims 8-11, these reagents and optimization conditions recited therein are deemed to be inherent properties encompassed in the DNA/RNA Shield buffer since Applicant’s specification teaches the use of the same 
	Nonetheless, regarding claims 1-11 and 13, Fischer et al provides a general teaching of compositions and methods for rapidly and efficiently extracting nucleic acid or targeted nucleic acid from a biological sample. wherein the composition comprises the use of a buffer containing a chaotrope, a detergent, a reducing agent and a chelator at a pH of about 6-8 (para. [0009] @ page 2).   Fischer et al teach numerous exemplary composition formulations for storage/transport/collection, wherein said formation may comprise of the following:
	A composition that includes about 4 M of a chaotrope (such as guanidine thiocyanate, guanidine hydrochloride, guanidine isocyanate, or any combination thereof), about 10 mM to 30 mM of a chelator (such as EGTA, HEDTA, DTPA, NTA, EDTA, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any combination thereof), about 0.25% of a detergent (such as SDS, LDS, NaTDC, NaTC, NaGC, NaDC, sodium cholate, NaABS, NLS, or any salt or combination thereof), about 0.1 M of a reducing agent (such as .beta.-ME, DTT, DMSO, formamide, TCEP, or any combination thereof), about 0.1% of a surfactant/defoaming agent (such as a silicone polymer [e.g., Antifoam A.RTM.] or a polysorbate [e.g., Tween.RTM.], or any combination thereof), and about 1.0 .mu.g/100 .mu.l of magnetic affinity beads ([0047]).  

	Another exemplary formulation of the disclosed polynucleotide isolation and stabilization compositions include, without limitation, a composition that includes about 1 to about 4 M of a chaotropic agent such as guanidine thiocyanate, guanidine hydrochloride, or guanidine isocyanate; about 0.5 to 100 mM of a chelating agent such as EDTA, or sodium citrate, or both; about 0.1 to about 1% of an anionic detergent such as SDS or N-lauroyl sarcosine, sodium salt; about 0.001% to about 0.0001% of a surfactant or wetting agent such as the silicone polymer, Antifoam A.RTM., e); about 10 to about 500 mM of a buffering agent such as Tris-HCl; about 10% to about 25% of a 
	Fischer et al teach that the invention also provides a method of preparing a one-step aqueous formulation of the collection/lysis/transport/storage compositions described herein for the collection of nucleic acids such as RNA and/or DNA. In an overall sense, the method generally involves combining one or more chaotropes and nuclease-free water at a temperature of about 20.degree. C. to 90.degree. C. in a reaction zone; then combining the dissolved one or more chaotropes with one or more reducing agents, one or more chelators, and one or more detergents in the reaction zone to form an intermediate composition; optionally combining a silicone polymer with the intermediate composition in an amount sufficient to minimize foaming during further preparation of the one-step aqueous formulation; combining a sufficient amount of buffer to the intermediate composition to maintain a pH of about 6 to 7.0; optionally combining a second chelating agent to the reaction zone; then increasing the temperature of the second intermediate composition to about 60.degree. C. to 95.degree. C. for about 1 to 30 minutes and lowering the temperature to ambient conditions and optionally adjusting the pH to be about 6.4 to 6.9 and adding the nucleic acid capture material. ([0052]). (see also e.g., page 3, col. 2 to page 6).
	Fischer et al teach that the compositions are suitable for use in nucleic acid based detection platforms employing e.g., quantitative real-time PCR or reverse transcription PCR and quantitative, rea, real-time reverse transcriptase PCR ([0005] and [0110]).


	Regarding claims 1-7 and 13, QIAGEN teaches the onestep RT-PCR kit cited by Nowotny.  QIAGEN et al teach an activating buffer (onestep RT-BCR buffer) comprising Tris-C, KCl, (NH4)SO4, MgCl and DTT at a pH of 8.7 (page 6). QIAGEN teaches a storage buffer and amplification solution comprising 20 mM Tris-Cl, 100 mM KCl, 1 mM DTT, 0.1 mM EDTA, 0.5% (v/v) Nonidet P-40, 0.5% (v/v) Tween 20, 50% glycerol (v/v), stabilizer (see page 6, section entitled Buffers and reagents). QIAGEN teaches that the OneStep RT-PCR Kit provide a convenient format for highly efficient and specific RT-PCR using any RNA. QIAGEN teaches wherein the ionic surfactant in the amplification solution is at a concentration 0.5% (v/v) Nonidet P-40 and 0.5% (v/v) Tween 20 (page 6).
QIAGEN teaches wherein the amplification solution further contains at least one nucleic acid amplification enhancing agent, wherein the at least one nucleic acid amplification enhancing agent, wherein the enhancing agent may dNTPs, glycerol (page 6). The kit contains optimized components that allow both reverse transcription and PCR amplification to take place what is commonly referred to as a “one-step” reaction (Introduction, first paragraph page 7).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to encompass reagents taught by QIAGEN’S OneStep RT-PCR kit in the pathogen detection method of Nowotny because Nowotny recognizes the suitably of using QIAGEN RT-PCR kit  and .

11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny et al (Euro. Surveill. 2014: 19(16): pii-20781, 1-5) in view of Fischer et al (US 20180258419, 9/18) and QIAGEN (QIAGEN OneStep RT-PCR Handbook, pages 1-44, October 2012) as previously noted above and further in view of Petrosillo et al (Clinical Microbiology and Infection 26, pages 729-734, March 28, 2020) and Chan et al (Journal of Clinical Microbiology, vol. 58, issue 5, e00310-20, pages 1-10, published April 23, 2020).
	Regarding claim 12, Nowotny et al in view of Fischer et al and Qiagen teach a method for detecting a pathogen or target nucleic acid in a biological sample, wherein the pathogen may comprise of the middle east respiratory syndrome coronavirus in animals (see e.g., abstract).  Fischer et al recognizes the suitability of their methods for detecting pathogen target nucleic acid ([0009] and [0112]).  
	Nowotny in view of Fischer and QIAGEN do  not expressly recite that the pathogen is (sever acute respiratory syndrome coronavirus 2 (SARS-CoV2). However, the prior recognizes that the relationship between MERS-CoV and SARS-CoV2.  
Betacoronavirus genus as the coronaviruses responsible for the severe acute respiratory syndrome (SARS) and Middle East respiratory syndrome (SERS) (SARS-CoV and MERS-CoV, respectively) (pages 729, col. 2 bridging top of 730 col. 1, see also abstract).
	Chan et al provides a general teach of the use of a quantitative real-time PCR assay to detect the pathogen SARS-COV2.   Chan teaches that real-time RT-PCR for SARS-CoV2 RNA detection was performed using QuantiNova probe RT-PCR kit by QIAGEN (page 3, fourth full paragraph). Chan teaches that reverse transcription PCR remains the most useful laboratory diagnostic test for SARS-CoV2 (COVID-19) worldwide (page 2,last two lines of second paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the pathogen detection method of Nowotny et al in view of Fischer and QIAGEN could effectively be used to detect other coronaviruses, such as MERS-CoV or SARS-CoV2.  The ordinary artisan could aspect a reasonable expectation success based on the teaching of Petrosillo that SARS-CoV2 is related to MERS-CoV and the teachings of Chan that reverse transcription PCR remains the most useful laboratory diagnostic test for SARS-CoV2 (COVID-19) worldwide (page 2,last two lines of second paragraph). Given the teachings of the prior art, it would have been prima facie obvious to carry out the claimed invention in the absence of secondary consideration.
Conclusion
12.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637